      Case 1:18-cr-00224-DAD-SKO Document 61 Filed 04/27/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     ) Case No: 1:18-CR-00224-LHR-SKO-1
                                              )
               Plaintiff,                     ) ORDER REASSIGNING CASE TO
                                              ) JUDGE DALE A. DROZD
                                              )
v.                                            )
                                              )
MANSOOR AZIZ AHMED,                           )
                                              )
               Defendant.                     )
                                              )

       This case was reassigned by Chief Judge Kimberly J. Mueller for consideration of the

defendant’s motion for compassionate release under 18 U.S.C. § 3582. (Docket Entry No. 47).

Having denied the motion, (Docket Entry No. 60), the court reassigns this case to Judge Dale A.

Drozd for all further proceedings.

               SIGNED on April 27, 2021, at Houston, Texas.


                                                ______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
